Citation Nr: 1729035	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  01-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 

2.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 

3.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 

4.  Entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 

5.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 

6.  Entitlement to service connection for a right foot disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 

7.  Entitlement to an increased rating for residuals of a fracture of the left fifth metatarsal, currently evaluated as 20 percent disabling. 

8.  Entitlement to an initial disability rating in excess of 10 percent for a postoperative scar of the left shoulder. 

9.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

10.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1979 to November 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the VA RO in Montgomery, Alabama. 

All of the issues identified on the title page of this document were previously remanded by the Board in January 2011, at which time they were directed by separately but concurrently issued remands to the RO for additional development.  In July 2012, the previously separate document numbers were merged, and the Board remanded all the matters again for additional development.  Following the RO's attempts to complete the actions sought by the Board through its July 2012 remand, the case was thereafter returned to the Board.  In April 2016, the Board denied the claims for service connection for bilateral ankles, bilateral hips, and right shoulder disorders, and the claim for a temporary total rating, and remanded the remaining issues set forth on the title page of this document for additional development.  In January 2017, the Board remanded these remaining issues in order to schedule the Veteran for a videoconference hearing.  In February 2017, the Veteran withdrew his hearing request pertaining to these issues.  As such, the issues remanded by the Board in its April 2016 determination are now back before the Board for consideration.

In March 2017, the Veteran appealed, and in a Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court), the parties agreed to vacate the April 2016 Board decision with regard to the Veteran's claims for service connection for left and right ankle disorders, left and right hip disorders, and a right shoulder disorder, and remanded the issues for additional consideration.  The JMR noted that the Veteran was not contesting the Board's April 2016 denial of the issue of entitlement to a temporary total evaluation based on convalescence following right ankle surgery in August 2009, and as such, that issue was abandoned.  As such, the Veteran's claims for service connection for left and right ankle disorders, and left and right hip disorders, and a right shoulder disorder are now back before the Board for further consideration as well.  

As noted in the January 2017 Board remand, the record reflects that the Veteran seeks to reopen his previously denied claim for service connection for a left knee disorder.  See August 2011 correspondence.  This matter is not on appeal and is specifically directed to the Agency of Original Jurisdiction (AOJ) for appropriate actions.
	
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claims on appeal. 

Specifically, the Veteran seeks entitlement to service connection for a bilateral ankle disorder, a bilateral hip disorder, and a right shoulder disorder as a result of service, or in the alternative, as secondary to his service-connected left foot and left shoulder disabilities.  In pertinent part, the Board noted in its April 2016 decision that a July 2011/May 2014 VA examiner concluded that the Veteran's bilateral ankle, bilateral hip, and right shoulder disorders were not caused by his service-connected disabilities.  The VA examiner stated that these medical conclusion were based on a review of the claims folder and the findings from clinical evaluation.  Further, in May 2014, the VA examiner concluded that the Veteran's bilateral ankle, bilateral hip, and right shoulder disorders were not proximately caused by his service-connected left foot and left shoulder disabilities.  In this regard, the VA examiner noted that none of the competent medical evidence suggests a secondary relationship between the Veteran's claimed disorders and his service-connected disabilities.

However, it was noted the March 2017 JMR that these opinions were inadequate.  Specifically, it was noted that the July 2011 VA opinion only addressed the issue of causation, and not aggravation, as required in El-Amin v. Shinseki, 16 Vet.App. 136 (2013), and the May 2014 VA opinion used the incorrect standard for addressing aggravation in the context of secondary service connection, finding that the Veteran's claimed conditions "clearly and unmistakable existed prior to service," and were "not aggravated beyond its natural progression by an in-service event, injury, or illness."  As the VA examinations were inadequate, the Board finds that new VA opinions should be obtained on these matters pertaining to the issue of secondary service connection.

With regard to the Veteran's increased rating claims for service-connected residuals of a fracture of the left fifth metatarsal and for a postoperative scar of the left shoulder, the Veteran indicated in a July 29, 2016, Report of General Information that he had x-rays done on his left shoulder and his left foot at the Montgomery, Alabama, VA Medical Center (VAMC) on July 28, 2016.  The Veteran requested that this evidence be considered.  On a separate Report of General Information dated July 29, 2016, the Veteran indicated that he had sought treatment at the Chantilly VA Clinic the day before.  While the claims file contains some VA treatment records from this date, which specifically include the Veteran's request for a left shoulder x-ray, these treatment records do not include the actual x-ray reports.  In light of the fact that the Veteran has identified VA treatment records that he believes could be relevant to these claims, the Board finds that these issues must be remanded in order to obtain these outstanding VA x-ray reports.  Additionally, upon remand, any recent outstanding VA treatment records should be associated with the claims file as well.

With regard specifically to the Veteran's increased rating claim for service-connected residuals of a fracture of the left fifth metatarsal, this issue was remanded in April 2016 in part to provide the Veteran with a VA examination to determine the current severity of this disability.  The April 2016 remand specifically directed that the examiner identify all left foot pathology attributable to the service-connected disability as opposed to symptomatology attributable to his nonservice-connected residuals of 3 strokes.  As the June 2016 VA foot examination failed to address whether any left foot symptoms were attributable to the Veteran's residuals of strokes, an addendum opinion should be obtained on this matter.

With regard specifically to the Veteran's increased rating claim for service-connected postoperative scar of the left shoulder, this issue was remanded in April 2016 in part to provide the Veteran with a VA examination to determine the current severity of this disability.  The April 2016 remand specifically directed that the examiner noted the length and width of the scar.  As the June 2016 VA scar examination report failed to list the width of this scar, a new VA examination in needed to determine the severity of this service-connected disability.

With regard to the Veteran's claim for entitlement to service connection for a right foot disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation, the Board notes that this issues was remanded by the Board in April 2016 in order to obtain a VA examination and medical opinion regarding the etiology of any diagnosed right foot disorders.  The Veteran underwent a VA foot examination in June 2016, at which he was noted as having a fracture of the left foot.  No specific right foot diagnosis was noted.  The examiner provided an opinion pertaining to the Veteran's right foot that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.   As rationale, the examiner noted that there is no arthritis involved in the right or left foot.  Radiological studies reveal an old healed fracture of the right distal fibula without soft tissue swelling or derangement of the tibiotalar joint.  Old shrapnel fragments are again noted in the tarsometatarsal regions.  The examiner concluded that there was/is no correlation between the right and left foot conditions, and that neither was caused by the other.  The examiner reiterated that these are two separate conditions without a causal or aggravated relationship.

Upon review, the Board finds the June 2016 VA opinion is inadequate to evaluate this claim.  From the VA examination report and opinion, the current diagnosis related to the Veteran's right foot condition is unclear.  Moreover, the examiner cited to current radiological studies but failed to provide a rationale for the opinion that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  As such, an addendum opinion should be obtained.
With regard to the Veteran's claim for entitlement to TDIU, the Veteran is service connected for recurrent left shoulder separation, S/P (minor).  A June 2016 VA examiner noted that the Veteran's shoulder disabilities impacted his ability to perform occupational tasks.  Specifically, it was noted that the Veteran's shoulder condition impacted his ability to hold objects, dress, and perform activities of daily living (brushing teeth, eating, and bathing, etc.).  However, the examiner went on to note that the Veteran's limited occupational task is partially a residual of his status post three strokes affecting his left side.  The Board notes that the Veteran is not service connected for residuals related to his strokes.  As such, the Board finds an addendum opinion should be provided by the examiner who conducted the June 2016 VA shoulder examination discussing how much of the impact on the Veteran's employability is related to his service-connected left shoulder disability and how much is related to his nonservice-connected residuals of strokes.

Moreover, the Board notes that the April 2016 Board remand specifically requested that, on remand, following any additional development deemed necessary, consideration be given to whether referral of the issue of entitlement to TDIU to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted.  Upon remand, such consideration should be provided.

With regard to the issue entitlement to SMC based on the need for aid and attendance or being housebound, the Board finds that this issue is inextricably intertwined with the service connection claims being remanded.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's entitlement to SMC based on the need for aid and attendance or being housebound claim is therefore deferred.



Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all available treatment records from the Central Alabama Veterans Health Care System dated August 2016 to the present.  

2. Associate with the claims file all available x-rays reports from July 2016 from the Montgomery, Alabama, VAMC and the Central Alabama Veterans Health Care System.

3. Arrange for the Veteran's entire claims folder to be returned to the VA examiner who conducted the July 2011 VA joint examination and provided the May 2014 VA opinion.  The VA examiner should be requested to review the claims file.  The examiner should then respond to the following:

a. Whether it is at least as likely as not that the Veteran has a right or a left ankle disability that has been caused or aggravated by his service-connected residuals of a fracture of the left fifth metatarsal or his service-connected status-post recurrent left shoulder separation.  

b. Whether it is at least as likely as not that the Veteran has a right or a left hip disability that has been caused or aggravated by his service-connected residuals of a fracture of the left fifth metatarsal or his service-connected status-post recurrent left shoulder separation.

c. Whether it is at least as likely as not that the Veteran has a right shoulder disability that has been caused or aggravated by his service-connected residuals of a fracture of the left fifth metatarsal or his service-connected status-post recurrent left shoulder separation.  

A complete rationale for all opinions should be provided.  If the July 2011/May 2014 VA examiner is unavailable, have an appropriate examiner review the Veteran's claims file and provide the above-requested opinions.  If further examination is needed, such should be provided.

4. Schedule the Veteran for a VA scar examination in order to determine the current severity any manifestations of his service-connected postoperative scar of the left shoulder.  The examiner should discuss all information required for rating purposes, to include but not limited to, the length and width of the scar, whether the scar is associated with underlying tissue damage, whether the scar is deep, and whether the scar causes any limitation of motion in the left shoulder.

5. Arrange for the Veteran's entire claims folder to be returned to the VA examiner who conducted the June 2016 VA foot examination.  Upon review of the claims file, to specifically include the June 2016 VA foot examination report, the VA examiner should identify all left foot pathology attributable to the service-connected disability as opposed to any symptomatology attributable to his nonservice-connected residuals of 3 strokes.

A complete rationale for all opinions should be provided.  If the June 2016 VA examiner is unavailable, have an appropriate examiner review the Veteran's claims file and provide the above-requested opinion.  If further examination is needed, such should be provided.

6. Arrange for the Veteran's entire claims folder to be returned to the VA examiner who conducted the June 2016 VA foot examination.  The VA examiner should be requested to review the claims file.  The examiner should then respond to the following:

a. Diagnose all right foot disabilities based on a review of the medical evidence of record.

b. Does the evidence of record clearly and unmistakably show that the Veteran had a right foot disorder (e.g. residuals of gunshot wound) that existed prior to his entrance into active duty military service and, if so, is there clear and unmistakable evidence that such diagnosed disorder was NOT aggravated by his period of service beyond the natural progression of the disease?

c. For any right foot condition that the examiner determines that there is not clear and unmistakable evidence that it existed prior to his period of service, then the examiner should determine whether it is at least as likely as not (50 percent probability or more) that such right foot disorder was incurred in or is otherwise related to his period of service, to include as proximately caused or aggravated by his service-connected left foot disability.

In answering the above questions, the examiner should be aware that the regulation defines "clear and unmistakable evidence" as obvious or manifest evidence.  38 C.F.R. § 3.304(b).  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

A complete rationale for all opinions should be provided.  If the June 2016 VA examiner is unavailable, have an appropriate examiner review the Veteran's claims file and provide the above-requested opinions.  If further examination is needed, such should be provided.

7. Arrange for the Veteran's entire claims folder to be returned to the VA examiner who conducted the June 2016 VA shoulder and arm examination.  The VA examiner should be requested to review the claims file.  The examiner should then discuss the impact of the Veteran's service-connected left shoulder disability on his ability to obtain and maintain substantially gainful employment.  The examiner should specifically determine how much of the impact on the Veteran's employability is related to his service-connected left shoulder disability and how much is related to his nonservice-connected residuals of strokes. 

A complete rationale for all opinions should be provided.  If the June 2016 VA examiner is unavailable, have an appropriate examiner review the Veteran's claims file and provide the above requested opinions.  If further examination is needed, such should be provided. 

8. Determine what additional development, if any, is needed regarding the issues of TDIU and SMC, and undertake any action deemed necessary.

9. Consider whether referral to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted for the issue of entitlement to TDIU.

10. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.












	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



